Exhibit 10.30

SEPARATION AGREEMENT AND RELEASE

 

This Separation Agreement and Release (the "Agreement") is entered into by and
between Ferrellgas, Inc., and its parents, subsidiaries and affiliates,
including Ferrellgas Partners, L.P., Ferrellgas, L.P. and Ferrell Companies,
Inc., (collectively, "Ferrellgas" or the "Company") and Trenton D. Hampton
("Hampton") as of December 1, 2018. Ferrellgas and Hampton are referred to
herein as "the Parties."

 

AGREEMENT

 

1.          Termination Date. The Parties have determined that it is the best
interests of the Company for Rampton to separate from the Company amicably, and
upon the mutually agreeable terms and conditions more fully set forth herein. On
November 21, 2018 Hampton ceased to serve the Company in all capacities held by
him. For purposes of this Agreement, Hampton's separation date of employment
with the Company became effective on December 1, 2018 and said date shall
constitute his employment termination date ("Termination Date").

 

2.          Severance Payment. No later than the earlier of two business days
after the Effective Date (defined below) or December 31, 2018, the Company shall
pay the total amount of

$690,000, less applicable payroll taxes, (the "Severance Payment") in full and
final satisfaction of any and all claims against the Company, including, without
limitation, claims arising from or relating in any way to his employment with
the Company, including without limitation all claims for attorneys' fees or
costs. The Company shall make the Severance Payment by wire transfer pursuant to
instructions to be provided by Hampton. Hampton's Company-provided group health
plan and other insurance benefits will cease on December 31, 2018, subject to
any rights of Hampton and his eligible dependents to continue the Company's
group health plan coverage at his own cost to the extent provided by COBRA.
Notwithstanding anything to the contrary in this Agreement, Hampton shall retain
all of his vested interest in his ESOP account, his Supplemental Savings Plan
account, his 401(k), and any other similar account, and the proceeds from those
accounts shall be distributed in accordance with the plan documents and the
process followed for other employees at the end of their employment.

3.          Representations by Hampton. Hampton represents, warrants and
covenants the following as of the date of this Agreement and as a material
inducement to Ferrellgas entering into this Agreement:

 

A.         Other than historical information concerning wages, benefits, or
similar information that any former employee could reasonably be expected to
possess, Hampton does not possess any Company property, documents, and/or
electronic data information or documentation. Any electronic or other equipment
purchased for or supplied to Hampton by the Company has been returned to the
Company.

 

B.         With the exception of claims, complaints, or charges by persons or
entities that have previously been reported to the Company in writing while
Hampton was the chief legal officer or Chief Operating Officer for the Company,
Hampton is not aware, directly or indirectly, of any claims, complaints, or
charges that have been made, or that he expects will (or anticipates might) be
made, by any person or entity against the Company, its officers, directors or
employees in any court, regulatory body, administrative agency, or other forum.

 





 

--------------------------------------------------------------------------------

 



4.          Release by Hampton. Except for the obligations set forth in this
Agreement, in exchange for valid and sufficient consideration provided
hereunder, Hampton on behalf of himself and each of his heirs, successors,
assigns, representatives, agents, and anyone claiming by or through Hampton
forever discharges the Company, the Company's officers, directors, employees,
and agents (including without lin1itation, any trustees, ERISA fiduciaries,
attorneys, financial advisors, or fiduciary advisors) of the Company and all of
its or their affiliates including without limitation Ferrellgas L.P. and Ferrell
Companies, Inc., subsidiaries, parents, members, partners, officers, directors,
principals, heirs, predecessors, successors, assigns, representatives, agents
and employees, along with the officers, directors, principals, shareholders,
representatives, employees, agents, heirs, beneficiaries, predecessors,
successors and assigns of each such person or entity, and anyone claiming by,
through or under any of them, from, and covenants not to bring suit or otherwise
institute legal proceedings against any of them arising in whole or in part
from, all claims that Hampton now has or may have or that Hampton may hereafter
have of any nature whatsoever, that arose out of or are related to any matter
occurring prior to the Effective Date, be they common law or statutory, legal or
equitable, in contract or tort, including but not limited to claims arising out
of Hampton's employment with the Company and/or the termination of that
employment, and including but not limited to claims under Title VII of the Civil
Rights Act of 1964, as amended (42 U.S.C. §2000e, et seq.); the Civil Rights Act
of 1991; the Civil Rights Acts of 1866 or 1871 (42 U.S.C. §§1981, 1983, 1985, et
seq.); the Americans with Disabilities Act of 1990 ("ADA"); the Employee
Retirement Income Security Act of 1974, as amended ("ERISA"); the Fair Labor
Standards and the Equal Pay Acts ("FLSA"); the Family and Medical Leave Act
("FMLA"); the Age Discrimination in Employment Act ("ADEA"); the Older Worker
Benefit Protection Act ("OWBPA"); the Workers Adjustment and Retraining
Notification Act ("WARN"); the Consolidated Omnibus Budget Reconciliation Act of
1986 ("COBRA"); the Missouri Human Rights Act; the Kansas Act Against
Discrimination; and any similar state or local or other applicable
jurisdiction's laws; claims relating to any rights under company policies or
otherwise relating to compensation or benefits, claims for damages of any kind
and nature including compensatory, general, special or punitive; and/or claims
for attorney's fees and/or costs. This release does not waive any right that
cannot be waived by law. This release does not prohibit Hampton from filing a
charge with any government entity (such as the Equal Employment Opportunity
Commission or National Labor Relations Board) related to Hampton's employment or
separation of employment. This Agreement also does not waive or release any
rights or claims that Hampton may have under the Age Discrimination in
Employment Act that arise after the date that Hampton signs this Agreement.
However, Hampton does forever waive his right to recover or receive any monetary
damages, attorneys' fees, back pay, reinstatement or injunctive relief from the
Company and/or the other released parties relating to any matter concerning his
employment with the Company. Notwithstanding the above, this release does not
release the Company or any other person or entity from any obligation or
agreement to defend or indemnify Hampton for any liabilities, claims, legal
expenses, or other costs resulting from his duties as an officer and/or employee
of the Company, or as a fiduciary or administrator for any Company purpose or
employee plan, and the Company shall cooperate with Hampton in connection with
any such claims. Further, Hampton does not release and shall retain all of his
vested interests and rights in his Employee Stock Ownership Plan ("ESOP")
account, his Supplemental Savings Plan account, his 401(k), or any other similar
account, and the proceeds from those accounts shall be distributed in accordance
with the plan documents and the process followed for other employees at the end
of their employment.

 

5.          Release of Noncompetition Agreement and Incorporation of Employment
Agreement. Ferrellgas release Hampton from his noncompetition agreement with
Ferrellgas contained in paragraph 6 of his Employment Agreement with the Company
dated November 19,





2

--------------------------------------------------------------------------------

 



2001 ("Employment Agreement") and his noncompetition agreements contained in any
Option Grantee agreement(s), Stock Appreciation Rights Agreement(s), and any
other noncompetition provision in any other agreement between Hampton and the
Company or its affiliates. Hampton acknowledges that all other obligations and
restrictive covenants in his Employment Agreement with the Company remain in
place and are enforceable notwithstanding his voluntary termination of his
employment, including: returning all Ferrellgas property; maintaining
confidentiality regarding Ferrellgas confidential, proprietary, or trade secret
information; that Hampton shall not solicit Company employees without the
advance written consent of Ferrellgas; and the obligation to arbitrate any claim
arising from. or relating to his employment relationship with the Company. For
the avoidance of any doubt, the terms of the Employment Agreement are expressly
incorporated into and survive this Agreement, with the exception of the
non-competition provision in paragraph 6 of the Employment Agreement. To the
extent there is any conflict between the terms of this Agreement and the
Employment Agreement, this Agreement shall control.

 

6.          Release by the Company. In exchange for the mutual promises made
here, Ferrellgas agrees to forever RELEASE and DISCHARGE Hampton from any and
all claims arising on or prior to the date of this Agreement from his employment
and/or cessation of employment and all debts, obligations, demands, or causes of
action of any kind whatsoever, known or unknown, in tort, contract, by statute
or on any other basis, for equitable relief, compensatory, punitive or other
damages, expenses (including attorney's fees), reimbursements or costs of any
kind, which Ferrellgas could assert against Hampton; provided, however, that if
any of Hampton's representations or warranties in this Agreement are not true,
this release is void ab initio.

 

7.          Confidentiality. Except as otherwise required by law, the Parties
shall treat this Agreement as strictly confidential and will not disclose it or
its terms to any person other than attorneys and financial advisor(s) who have a
need to know and who acknowledge that they will maintain this Agreement as
strictly confidential. Hampton may also disclose this Agreement to his spouse
provided she first assures Hampton that she is bound by and will honor this
confidentiality provision. Ferrellgas may disclose this Agreement to its
lawyers, financial advisors, officers, directors, and others with a need to know
the terms of this Agreement provided they first acknowledge they will honor this
confidentiality provision. The parties may disclose the terms of this Agreement
to the extent reasonably necessary to comply with securities laws or to lawyers,
accountants, auditors, bankers or tax advisors of any of the parties that might
require confidential access to this Agreement for the purpose of properly
advising that party in the ordinary course of its business, provided, however,
that such persons shall be advised of and agree to the confidentiality
provisions of this Agreement; to the extent necessary to comply with any court
process or governmental or legal requirements; to the extent necessary to
enforce this Agreement; or to the extent necessary to comply with the reporting
requirements of federal, state or local tax laws and regulations. Nothing herein
shall preclude Ferrellgas from disclosing this Agreement as may be required by
law or regulation, and Hampton acknowledges that Ferrellgas may have to disclose
this Agreement in a public SEC filing. Neither party shall be required to treat
as confidential any terms of this Agreement disclosed to the public by
Ferrellgas in a public SEC filing or otherwise.

8.          Cooperation and Assistance. Hampton shall remain available (upon
reasonable prior notice) to consult with Ferrellgas, upon the Company's request,
with respect to any claims, lawsuits, regulatory proceedings or other actions
brought against the Company and/or its officers, directors and employees or with
respect to any other reasonable request of the Company related to enforcing the
Company's rights under this Agreement. Hampton also agrees not to support,

 





3

--------------------------------------------------------------------------------

 



directly or indirectly, any party (except a state or federal agency) who may
assert any such claims or actions against the Company and/or its officers,
directors and employees, except to the extent required by law. For the avoidance
of any doubt, Hampton has no restrictions whatsoever in terms of making any
report to or cooperating with any state or federal law enforcement or regulatory
agency. If Hampton is served with a subpoena, process, notice, document request
or other lawful demand seeking production or disclosure of any documents, work
product, or other materials or information related to the affairs of the
Company, and if permitted to do so bylaw, Hampton shall give written notice to
the undersigned as promptly as possible so that Ferrellgas may have a reasonable
opportunity to interpose objections with the appropriate tribunal or authority,
and Hampton shall otherwise use reasonable efforts to cooperate with Ferrellgas
in substantively responding to any information requests. Ferrellgas shall
reimburse Hampton for his reasonable, pre-approved, out-of-pocket expenses in
connection with such consultation and cooperation. The parties acknowledge and
agree that such cooperation and consultation may require a substantial
commitment of time or effort by Hampton, and to compensate Hampton for his time,
Hampton and Company shall enter into a consulting agreement in a form
substantially similar to the recent agreements in place with other former
executives. Nothing in this Agreement shall preclude Hampton from assisting any
future employer in connection with any future dispute that may develop between
that employer and the Company, so long as that dispute is unrelated to Hampton's
employment with the Company and provided that the dispute does not involve
confidential, proprietary, trade secret, or legally privileged information of
the Company to which Hampton was privy.

 

9.          Consideration of Agreement by Hampton. Hampton acknowledges that,
before entering into this Agreement, he had twenty-one (21) calendar days after
receipt of this Agreement (the "Consideration Period") to consider this
Agreement before signing it. Hampton and the Company agree that no changes to
this Agreement will re-start the Consideration Period. If Hampton signs this
Agreement, the date on which be signs the Agreement shall be the "Execution
Date." In the event Hampton executes and returns this Agreement prior to the end
of the Consideration Period, he acknowledges that his decision to do so was
voluntary and that he had the opportunity to consider this Agreement for the
entire Consideration Period.

 

The Parties agree that this Agreement will not become effective until seven (7)
calendar days after the Execution Date and that Hampton may, within seven (7)
calendar days after the Execution Date, revoke the Agreement in its entirety by
providing written notice to Jordan Burns, Vice President, Corporate Counsel, One
Liberty Plaza, Liberty, MO 64068. If written notice of revocation is not
received by the Company by the 8th day after the execution of this Agreement,
this Agreement will become effective and enforceable on that day (the
''Effective Date").

 

10.        No Oral Modifications. This Agreement may not be modified, amended or
varied except by and in accordance with the terms of a written agreement signed
by all of the Parties hereto. Should any provision of the Agreement be declared
or determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and the
illegal or invalid part, term or provision shall be deemed not to be a part of
the Agreement. The Company hereby advises Hampton and Hampton acknowledges that
he has been so advised, to consult with an attorney before executing this
Agreement.

 





4

--------------------------------------------------------------------------------

 



11.        Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the direct Parties hereto, together with any and all of their owners,
shareholders, partners, joint venturers, subsidiaries, affiliates, agents,
officers, directors, and employees, together with their successors and assigns.

 

12.        Governing Law. The Agreement, including all matters of interpretation
and construction, shall be governed by the law of the State of Kansas. This
Agreement, having been prepared at arm's length by all Parties, shall not be
construed as a matter of law to disfavor any of the Parties to it.

 

13.        Counterparts/Execution. This Agreement may be executed in any number
of counterparts with the same effect as if the Parties hereto had signed the
same document. All counterparts will be construed together and shall constitute
one agreement. Signatures transmitted by facsimile or by e-mail in .pdf format,
shall have the same effect as original signatures.

 

14.        Entire Agreement: This Agreement contains the entire agreement
between the Parties with respect to the Separation contemplated by them, and
this Agreement shall be deemed to supersede and void any and all prior
discussions, agreements or understandings, whether written or oral.

 

Ferrellgas, Inc.

 

 

 

BY:

 

 

 

Trenton D. Hampton

 

 

 

5

--------------------------------------------------------------------------------